Per Curiam.
The petitioner’s application for a rehearing of the charges against him was not made in accordance with- section 1543-b of the Greater New York Charter. Consequently, the certiorari order was properly vacated upon the ground that “ the time within which the petitioner can procure a rehearing ” had not elapsed (Civ. Prac. Act, § 1286, subd. 3) and will not elapse until the expiration of two years from the date of his removal, or until four months after proper application for a rehearing of the charges shall have been made and denied.
The order appealed from should, therefore, be modified by providing that it is without prejudice to the petitioner’s right to a new order of certiorari, if application in accordance with the provisions of subdivision 3 of section 1286 of the Civil Practice Act be made, and as so modified affirmed, without costs.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order modified by. providing that it is without prejudice to the petitioner’s right to a new order of certiorari, if application in accordance with the provisions of subdivision 3 of section 1286 of the Civil Practice Act be made, and as so modified affirmed, without costs.